tax_exempt_and_government_entities_division number release date legend org organization name org - address department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date uil address address xx date employer_identification_number person to contact id number contact numbers certified mail - return receipt requested dear in a determination_letter dated june 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective july 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form_1120 us corporation tax_return for the years ended 20xx06 20xx06 20xx06 with us to file form_1120 with the appropriate service_center indicated in the instructions for the return for future periods you are required you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations internal_revenue_service department of the treasury tax_exempt_and_government_entities_division org address date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha ramirez director exempt_organizations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - interna revenue service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx06 org legend org organization name xx date issue can the org retain its exempt status when it has investment_income in excess of and none of that income is set_aside for charitable purposes summary of facts org was found to have investment_income that constituted for the year ended june ended june 20xx 20xx and for the year ended june 20xx the organization did not file a form 990-t for the years ended june 20xx 20xx 20xx and 20xx and so could not declare any amount as set_aside for charitable activity for those years for the year ended june 20xx of its total revenue for the year the securities that generated the investment_income are not state or municipal securities the other investment_income was found to be loan repayments for loans made to org chapter s and was considered to be exempt_function_income summary of law tax regulation sec_1_501_c_7_-1 states that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities tax regulation sec_1_501_c_7_-1 states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 internal_revenue_code sec_512 states that except as otherwise provided in this subsection the term ‘unrelated business taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx06 org legend org organization name xx date by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b internal_revenue_code sec_512 states that in the case of an organization described in paragraph or of sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income internal_revenue_code sec_512 states that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside for a purpose specified in sec_170 internal_revenue_code sec_512 defines exempt_function_income as the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside for sec_170 purposes internal_revenue_code sec_170 states that in the case of a contribution or gift by an individual a domestic fraternal society order or association operating_under_the_lodge_system but only if such contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals revrul_76_337 1976_2_cb_177 jan states that a social_club exempt from federal_income_tax under sec_501 of the internal_revenue_code of must include interest received on obligations issued by a state in gross_income for the purpose of computing unrelated_business_taxable_income under sec_512 sec_103 of the code provides in part that gross_income does not include interest on obligations of a state held interest on obligations of a state received by a social_club exempt under sec_501 of the code is not included in gross_income for the purpose of computing unrelated_business_taxable_income under sec_512 form 886-acrev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service schedule no or name of taxpayer 20xx06 org exhibit year period ended explanation of items legend org organization name xx date tax regulation sec_1_6033-2 states that organizations described in sec_501 or and for taxable years beginning after december 19xx organizations described in sec_501 that receive contributions or bequests to be used exclusively for purposes described in sec_170 sec_2055 or sec_2522 must attach a schedule with respect to all gifts which aggregate more than dollar_figure from any one person showing the name of the donor the amount of the contribution or bequest the specific purpose for which such amount was received and the specific use to which such amount was put in the case of an amount set_aside for such purposes the organization shall indicate the manner in which such amount is held for instance whether such amount is commingled with amounts held for other purposes if the contribution or bequest was transferred to another organization the schedule must include the name of the transferee organization a description of the nature of such organization and a description of the relationship between the transferee and transferor organizations for taxable years beginning after december such organizations must also attach a statement showing the total dollar amount of contributions and bequests received for such purposes which are dollar_figure or less in 536_f2d_572 579_f2d_751 and 615_f2d_600 the court found that a substantial portion of the club’s total gross_receipts was from nonmember use of club facilities determined to be between of gross_income this indicated to the court that the club was engaged in business with the general_public other factors noted by the court to consider in addition to the level of nonmember income include the purposes for which the club’s facilities were made available to nonmember groups the frequency of use of the club facilities by nonmembers and the amount of net profits derived from the nonmember income in determining a club’s net profits from nonmember use the court found it proper to charge against the outside banquet income the cost_of_goods_sold as well as those variable costs directly attributable to outside banquets such as sales_taxes salaries of employees earned while assigned to outside functions and supplies used specifically for the outside functions the court found it improper however to charge against the outside banquet income fixed costs which the club’s members would have to bear in the absence of nonmember income such as rent depreciation utilities maintenance etc the court sanctioned this allocation method only with regard to determining net profits from nonmember income for example this situation should be distinguished from the proper method of allocating expenses for the purpose of determining unrelated_business_income_tax in cases involving dual use of facilities or personnel provided for in reg a -1 public law 1976_2_cb_596 changed the language of sec_501 from exclusively to substantially_all activities should be exempt_function activities in order to remain qualified to be an exempt_organization it also imposed what is called the percentages no more then of gross_receipts can be from non-exempt sources out of which no more then can be from non-members organizations that have gross_receipts in excess of these amounts can loose their exempt status subject_to a facts and circumstances determination form 886-a cev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx06 org legend org organization name xx date revproc_71_17 states that those activities not associated with members must provide records proving that the non-members are quests of the members the members pay for their quests and the records and documents kept by the club shows and verifies this assertion otherwise all non-member revenue is considered an unrelated business activity in portland golf club v commissioner supra ’ the supreme court held that the sec_501 exempt social_club is allowed to offset investment_income by losses_incurred in sales to nonmembers only if those sales were motivated by an intent to profit the supreme court further held that an intent to profit is determined by using the same method to allocate fixed costs to nonmember sales as that used to compute the club's actual profit or loss applying this standard the court determined that portland failed to show that it had intended to earn gross_income from nonmember sales in excess of its total cost therefore the club lacked the requisite profit_motive with regard to this activity the court initially considered the issue of whether portland golf club must show that nonmember sales were motivated by an intent to profit in order to offset investment_income with losses from such sales it held that profit_motive is essential to come to this conclusion the court analyzed the language of sec_512 sec_512 defines the term unrelated_business_taxable_income as it relates to social clubs as meaning the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income the court viewed the inclusion of the phrase allowed by this chapter as limiting deductions to chapter thus only deductions that meet the criteria of sec_162 are permitted under sec_162 expenses must be incurred in connection with a trade_or_business the court cited a previous ruling’ in stating that trade_or_business activities fall within the scope of sec_162 only if an intent to profit has been shown although conceding that generally a profit_motive is vital in determining whether an activity is a trade_or_business the club argued that by including receipts from nonmember sales within the definition of unrelated_business_taxable_income as that term is used in sec_512 the code has implicitly designated such sales as a trade_or_business consequently there is no reason to question an intent to profit from this source the activity is already within the definition the court dismissed that argument in its opinion the use by congress of the word business within the phrase unrelated_business_taxable_income in sec_512 to refer to all receipts other than payments from members hardly manifests an intent to define as a ‘trade or business’ activities otherwise outside the scope of sec_162 the opinion noted further that the club's reading would render superfluous the words ‘allowed by this chapter’ in sec_512 if each taxable activity is ‘deemed’ to be a trade_or_business then al of the expenses ‘directly connected’ would presumably be deductible the court concluded that a social_club is required to demonstrate an intent to earn gross_receipts in excess of both variable and fixed costs form 886-a crev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx06 org legend org organization name xx date to show an intent to profit in so doing the court also determined the proper method of allocating a share of the fixed costs to nonmember sales the ninth circuit in remanding the case back to the tax_court had ruled that some allocation of the fixed costs was necessary but had left open the possibility that the social_club could apply an allocation method different from that used in calculating its actual losses this rationale was perceived by the supreme court as an inherent contradiction it ruled that a club must allocate fixed expenses between member and nonmember sales according to the same method used in computing actual profit or loss according to the court since portland golf club's calculation of actual losses rests on its position that a portion of its fixed expenses is properly deemed as attributable to the production_of_income from nonmember sales these expenses cannot be ignored or attributed to the club's exempt_activities in determining whether the club had acted with the required profit_motive having relied on the gross-to-gross allocation method in figuring actual losses portland golf according to the court is then foreclosed from arguing that some other allocation method more accurately reflects the economic reality of intent to profit the court noted that it is not advocating that any particular method of allocating fixed expenses must be used by social clubs rather it was holding only that the allocation method used in determining actual profit or loss must also be used in determining whether a social_club acted with a profit_motive in atlanta athletic club v commissioner t c memo cites portland golf club as authority in atlanta we get some insight as to the direction the tax_court will follow in light of portland atlanta athletic club is an exempt social_club that had unrelated_business_taxable_income from the following sources investment_income food and beverage sales to nonmembers use of facilities such as the golf greens and tennis athletic and aquatic centers and amateur tournaments for nonmembers and two professional golf tournaments the club aggregated the income and expenses from the nonmember undertakings the term used by the court to characterize all nonexempt non-member functions offsetting the losses from the sales of food and beverages to nonmembers and the nonmember golf days against the income received from the tournaments the club further offset the excess losses from the nonmember undertakings taken as a whole against its investment_income among the issues facing the court pertinent ones for this discussion include whether the nonmember undertakings listed above constitute one activity or three separate activities if all nonmember activities are considered one activity then whether atlanta athletic club is entitled to offset its losses from all such undertakings against its gross_receipts from all such undertakings and finally whether the club can offset losses from nonmember undertakings against its investment_income form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx06 legend org organization name xx date the tax_court held that the club is not entitled to offset the losses from its nonmember undertakings against its investment_income for the taxable years in question because it did not enter into such undertakings with an intent to profit it further held that the club's undertakings excluding investment_income constitute one activity and therefore the club is entitled to offset its losses from all such undertakings against its gross_receipts from all such undertakings excluding investment_income in zeta beta tau fraternity v commissioner of internal revenue t c the tax_court held that it is intended that a social_club national organization of a college fraternity or sorority and any other organization exempt under sec_501 may receive the full 35-percent amount of its gross_receipts from investment_income sources and that these sources are considered to be an activity not related to its exempt_purpose government position the amount of money properly set_aside is not subject_to unrelated_business_income_tax however it must be properly set_aside in order to make sure that the money is not taxable org should show the set-aside money and associated charitable activity and donations in it’s form_990 return schedule g of the 990-t should have been filed with the applicable attachments disclosing the set_aside revenue none of this was done there is no evidence to verify that the investment_income was used for any charitable purposes thus the full amount of investment_income is classified as unrelated_business_income and is taxable as such no charitable deduction can be taken because no charitable amount can be confirmed furthermore the investment_income exceeds the of gross_receipts limit established by public law 1976_2_cb_596 in the absence of any additional evidence to consider the exempt status of org should be revoked effective july 20xx the org will need to file tax returns for the years ended june 20xx june 20xx and june 20xx with the revenue_agent who performed the examination for the year ended june 20xx the total amount of taxes owed for the tax years ended june 20xx june 20xx and june 20xx is year taxable revenue expense specific deduction taxable_income tax 20xx06 20xx06 20xx06 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -6- do form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx06 legend org organization name xx date total_tax due dollar_figure this chart summarizes the attached information the amounts spent for org were not considered to be charitable expenses and were not deducted as such from the attached sheets the above tax amounts are based on the filing of a form 990-t form 886-acev department of the treasury - internal_revenue_service page -7-
